Citation Nr: 1409161	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for psychophysiological gastrointestinal reaction (currently diagnosed as posttraumatic stress disorder (PTSD)), for the period of February 5, 1992, to August 31, 1995, to include whether there was clear and unmistakable error (CUE) in a July 17, 1992, letter denying a February 1992 increased rating claim.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to August 1953 and from October 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2011 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in April 2010 for the RO to consider the Veteran's CUE claim.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The April 2010 remand also referred the issues of whether there was CUE in 1996 and 1998 RO rating decisions.  These issues have not yet been adjudicated and are again referred to the Agency of Original Jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for an increased rating for the service-connected psychophysiological gastrointestinal reaction (currently diagnosed as PTSD) was filed on February 5, 1992.
2.  By an unappealed administrative decision dated July 17, 1992, the RO denied the increased rating claim.

3.  Evidence of record and prevailing legal authority at the time of the July 1992 administrative decision well supported the decision to deny an increased rating for the service-connected psychophysiological gastrointestinal reaction (currently diagnosed as PTSD) and was not undebatably erroneous.

4.  No claim, either informal or formal, was received by the RO between the July 1992 denial and an August 1995 claim.  

5.  The current claim seeking an increased rating for the period of February 5, 1992, to August 31, 1995, was received in September 2004.


CONCLUSIONS OF LAW

1.  The RO's July 1992 denial of an increased rating for the service-connected psychophysiological gastrointestinal reaction (currently diagnosed as PTSD) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Clear and unmistakable error in the July 1992 administrative decision that denied an increased rating for the service-connected psychophysiological gastrointestinal reaction (currently diagnosed as PTSD) has not been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

3.  The criteria for being able to assign a rating in excess of 10 percent for the service-connected psychophysiological gastrointestinal reaction (currently diagnosed as PTSD) for the period of February 5, 1992, to August 31, 1995, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  However, with respect to the issue of CUE in a July 1992 letter, notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

With regards to the Veteran's increased rating claim, as discussed below, the Board concludes that a July 1992 decision denying a February 1992 claim was final and contained no CUE.  The Board also finds that no additional claim was received between February 1992 and August 1995.  Due to the laws regarding effective dates, as the current claim seeking an increase for the time period of February 5, 1992, to August 31, 1995, was filed in 2004, the Veteran is precluded from being awarded a rating in excess of 10 percent during this time period.  Consequently, as the Veteran's claim is being denied as a matter of law, the Board need not address VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

II.  Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected psychiatric disability for the period of February 5, 1992, to August 31, 1995.  The Veteran has asserted that there was CUE in a July 1992 letter that denied a February 1992 increased rating claim for failing to respond to a request for additional evidence.  See, e.g., January 2006 CUE claim.  The Veteran's claim seeking an increased rating for the period of February 5, 1992, to August 31, 1995, and which gave rise to this appeal, was filed in September 2004.  

As discussed in detail below, the Board concludes that the July 1992 decision is final and contains no CUE.  The Board also finds that no additional claim was received after the final July 1992 decision until an August 1995 claim.  With regards to reaching the merits of the Veteran's underlying claim of a rating in excess of 10 percent for the period of February 5, 1992, to August 31, 1995, the Board observes that under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  In this case, the Veteran's current claim was received in September 2004; his psychiatric disability has been rated as 70 percent disabling since May 21, 1999.  Under the applicable law applying to effective dates for increased rating claims, absent a pending unadjudicated claim during the time period at issue, the Veteran is precluded from being granted a rating in excess of 10 percent for the period of February 5, 1992, to August 31, 1995, as his current claim was filed in 2004.  In cases where the claimed increase in disability precedes the claim by more than one year, the date of claim would be the effective date.  Therefore, the Board need not address the law pertaining to increased ratings.  

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  The Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, No. 12-0949 at 10 (US. Vet. App. Feb. 26, 2014) (citing Fugo at 44).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  

Allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran filed a claim seeking an increased rating for his service-connected psychiatric disorder, diagnosed as psychophysiological gastrointestinal reaction at the time, in February 1992.  A May 1992 letter from the RO informed him that  medical evidence of recent treatment for his service-connected psychophysiological gastrointestinal reaction was needed.  Additional VA treatment records pertaining to the Veteran's psychiatric disability dated from January 1992 to February 1992 were obtained by the RO in April 1992.  A later added record dated in March 1992 only shows that the Veteran never called regarding an appointment.  

In a letter dated July 17, 1992, the RO informed the Veteran that his claim was being denied because additional evidence requested in May 1992 was not obtained.  The letter lists VA Form 1-4107, which explains the rights to appeal the decision, as an enclosure.  There is no indication that the Veteran did not receive this letter.  Indeed, in his September 2004 claim, the Veteran specifically mentioned that he was sent a letter on July 17, 1992.  The evidence does not show, nor does the Veteran contend, that he appealed the July 1992 determination.  

After the July 1992 denial of the February 5, 1992, claim, no additional evidence or increased rating claims were received until an increased rating claim was filed in August 31, 1995.  

The Veteran essentially contends that the RO committed CUE by failing to issue a rating decision for his February 1992 claim instead of the July 1992 letter denying his claim for no additional evidence.  He refers to VA's Manual M21-1, Part IV, Section 28.09 (now listed under M21-1MR, Part III, Subpart V, Chap. 2, Sec. A, Para. 2) to support his assertion that a rating decision was necessary.  The Veteran contends that his February 1992 claim is still pending.  See, e.g., January 2005 statement.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for psychophysiological gastrointestinal reaction (currently diagnosed as PTSD), for the period of February 5, 1992, to August 31, 1995, is not warranted.  

Initially, the Board finds that the July 1992 letter is a final decision on the Veteran's February 1992 increased rating claim.  The letter included notice of his appeal rights.  There is no indication that the Veteran did not receive the July 1992 letter.  There is also no indication that the Veteran appealed the RO's July 1992 denial.  As discussed above, the letter reported that the Veteran's appeal rights were enclosed.  To the extent that the Veteran contends that he was not notified of his appeal rights, the Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, the Veteran has not provided any evidence other than his unsubstantiated reports that he was not notified of his appeal rights.  In light of the letter clearly indicating that the appellate rights were enclosed, and with the presumption of regularity, the Board concludes that the Veteran was notified of his right to appeal.  As the Veteran did not appeal that decision, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

In reaching the conclusion that the July 1992 decision is final, the Board has considered the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of an increased rating was received between the July 1992 decision and an August 1995 claim.  The July 1992 decision is thus final.

Furthermore, the Board concludes that no CUE exists in the July 1992 letter denying the Veteran's claim.  The Veteran's CUE claim rests on the RO's failure to issue a rating decision as required by the VA Adjudication Procedure Manual.  The Board concedes that the RO failed to follow the Adjudication Procedure Manual and should have issued a rating decision.  However, the evidence does not show that such failure would have manifestly changed the outcome.  As discussed above, manifestly changing the outcome means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted.  King at 10.  The Veteran has asserted that the evidence at the time of the July 1992 decision supports a rating in excess of 10 percent.  However, a disagreement with how the facts were weighed or evaluated is not CUE.  Russell at 313.

The Veteran has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied and that the error, had it not been made, would have manifestly changed the outcome.  In this case, the VA treatment records, which the Veteran asserts show that an increased rating was warranted, were before the RO at the time of the July 1992 letter.  The Board acknowledges that the July 1992 letter did not specifically discuss the VA treatment records that had been obtained.  However, although the RO admittedly erred in failing to provide a rating decision addressing the new evidence instead of an administrative letter denying the claim, and even though the letter did not discuss the evidence, the Veteran still has not shown that had the error not been made, the outcome of the decision would have changed.  

In this case, the evidence fails to show that had a rating decision been issued for the February 1992 increased rating claim, the outcome of the claim would have manifestly changed.  Indeed, during this appeal, the RO did in fact issue a rating decision addressing the evidence of record during the time period of February 5, 1992, to August 31, 1995, and still found that a rating in excess of 10 percent was not warranted.  The only way for the outcome to have manifestly changed involves a disagreement with how the facts were evaluated.  In other words, in order to find CUE in the July 1992 decision, the Veteran needs to show that had a rating decision been issued, he would have received an increased rating.  The only way for an increased rating to have been awarded is a question of how the facts were evaluated.  

Inasmuch as the Veteran has failed to establish, without debate, that but for any such error in failing to issue a rating decision, the outcome of the decision would have been different, the Board must conclude that CUE in the RO's July 1992 administrative decision, as contended, has not been established.  See 38 C.F.R. § 3.105(a); Fugo at 43-44; Russell at 313-314.  

For the reasons set forth above, the Board has concluded that the July 1992 decision is final and that no CUE exists.  In this case, the Veteran is seeking an increased rating for the period of February 5, 1992, to August 31, 1995.  After the July 1992 denial of the February 5, 1992, claim, no additional evidence or increased rating claim was received until an increased rating claim was filed in August 31, 1995.  The Veteran has not contended, nor does the evidence show, that either an informal or a formal claim was received during this time period.  Due to the laws pertaining to effective dates, the Veteran is unable to be granted an increased rating for this time period.  Consequently, the Board concludes that a rating in excess of 10 percent for the psychophysiological gastrointestinal reaction (currently diagnosed as PTSD), for the period of February 5, 1992, to August 31, 1995, is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to a rating in excess of 10 percent for psychophysiological gastrointestinal reaction (currently diagnosed as PTSD), for the period of February 5, 1992, to August 31, 1995, to include whether there was CUE in a July 17, 1992, letter denying a February 1992 increased rating claim, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER


Entitlement to a rating in excess of 10 percent for psychophysiological gastrointestinal reaction (currently diagnosed as (PTSD), for the period of February 5, 1992, to August 31, 1995, to include whether there was CUE in a July 17, 1992, letter denying a February 1992 increased rating claim, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


